Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Response to Amendments 
In response to the amendments received 03/29/2022:
Claims 1-2, 4-6, and 9-12 are pending in the current application. Claim 1 has been amended. 
The previous prior art rejections are overcome in light of the amendment and arguments.
Allowable Subject Matter
Claims 1-2, 4-6, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the invention of independent claim 1. 
Independent claim 1 recites a rechargeable battery comprising a first electrode terminal connected to the uncoated region tabs of the first electrodes and installed with a gasket placed in a terminal hole of the cap plate; and a second electrode terminal connected to the uncoated region tabs of the second electrodes and formed integrally with the cap plate, and the cap plate further comprises a current collecting portion formed integrally with the cap plate, the current collecting portion protruding toward the electrode assembly so as to be connected to the uncoated region tabs of the second electrodes, wherein the second electrode terminal is spaced from the first electrode terminal in an extending direction of the cap plate, and wherein an entirety of the current collecting portion is spaced from the second electrode terminal in the extending direction between the vent plate and the second electrode terminal to protrude from the cap plate toward the electrode assembly.
Byun et al. (US 8,367,242) teaches an electrode terminal configuration having at least one electrode terminal 22 formed integrally with the cap plate 20 and connected to the uncoated region tabs of the electrode 12a, or electrode lead tab (Col 4 [32-35]) to improve the sealing performance of the cap plate (Col. 4 [1-12]; Fig. 2) and the terminal must be connected to current collecting portion, or a portion that electrically connects the uncoated region tab 12a to the terminal 22 integrated with the cap (Col. 5 [25-40]). Byrun teaches this can be in the form of a current collecting plate, or plate 222/422 that protrudes towards the electrode assembly, so as to be connected to the uncoated region tabs of the electrodes (Col. 5 [25-40]; Col 6 [16-29]; Fig. 2-5). 
Byun fails to teach that the current collector portion can be spaced from the second electrode terminal in the extending direction protruding from the cap plate toward the electrode assembly, where the current collector portion is formed integrally with the cap. 
Guen (US 2012/0231305) teaches a current collecting portion, or coupling groove 112 formed integrally with the cap plate and extending to protrude from the cap plate toward the electrode assembly. However, Guen teaches that the terminal is formed inside the coupling groove for ease of manufacture and to avoid misassembly (P44-48; Fig. 4). One of ordinary skill in the art would not separate the coupling groove from the terminal, or place the terminal corresponding to the coupling groove outside of the groove of Guen, because the groove is taught as serving both the function of the terminal and the collector for manufacturing ease. Therefore, one of ordinary skill in the art would not combine Guen with Byun and Byun does not fairly suggest positioning the collector in the claimed arrangement. 
There is no other prior art available to modify Byun or Guen in such a way that would result in the claimed invention wherein the entirety of the current collecting portion protrudes from the cap towards the electrode assembly and the entirety is spaced from the terminal in the extending direction. 
Therefore, the references fail to teach or suggest the particulars of independent claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1. Claims 2, 4-6, and 9-12 depend on claim 1, and therefore they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729